UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF COLUMBIA


                                   )
ROGELIO ACOSTA,                    )
                                   )
                  Plaintiff,       )
                                   )
     v.                            )       Civil Action No. 08-1318 (JR)
                                   )
DONALD C. WINTER,                  )
Secretary of the Navy,             )
                                   )
                  Defendant.       )
                                   )


                          MEMORANDUM OPINION

     This matter is before the Court on defendant’s motion to

dismiss.

     Plaintiff is a former employee of the United States Navy at

Subic Bay, Philippines, whose formal employment discrimination

claim was dismissed on the ground that he failed to state a claim

of reprisal because he is an alien to whom Title VII of the Civil

Rights Act of 1964 (“Title VII”), as amended, does not apply.

See Compl., Attach. (November 5, 2007 Notice of Dismissal, DON

07-61581-02250) at 1-2.    He alleges that he is a dual citizen of

the Philippines and of the United States because he was born in

1938 in the Philippine Islands when the Philippine Islands were a

United States territory.       Compl. at 6.    In this action, plaintiff

asks the Court to “confirm[] [his] having been born a US citizen”

such that the United States Navy “allow[s] [him] to have access


                                       1
under [Title VII].”   Id. at 7.

     In Licudine v. Winter, 603 F. Supp. 2d 129 (D.D.C. 2009),

this Court held that a person who, like plaintiff, was born in

the Philippine Islands when the Philippines was a United States

territory is neither a citizen nor a national of United States

citizen.   Id. at 135-36.   Such a person, then, is an alien to

whom Title VII does not apply.    Id.

     The Court will grant defendant’s motion to dismiss.      An

Order accompanies this Memorandum Opinion.



                                        JAMES ROBERTSON
                                        United States District Judge




                                  2